Citation Nr: 0525470	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision by the RO which found 
that new and material evidence had not been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus or a right knee 
disability.

The veteran was afforded a video hearing, which was held 
before the undersigned in December 2001.  A transcript of the 
hearing is of record.  

In May 2002, the Board undertook further development in this 
case.  In July 2003, the Board remanded the veteran's claim 
to the RO to complete the development. 

In March 2005, VA's Appeals Management Center (AMC) granted 
service connection for the right knee disability.  This was a 
full grant of the benefit sought with regard to that claim.


FINDINGS OF FACT

1.  In a July 1957 decision, the RO severed service 
connection for bilateral pes planus, the decision was not 
appealed; and is final.

2.  Evidence received since the July 1957 RO decision is not 
duplicative or cumulative, and when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  Pes planus was identified on the examination when the 
veteran was accepted for active service.

4.  The pre-existing bilateral pes planus underwent an 
increase in the underlying disability during service.


CONCLUSIONS OF LAW

1.  The July 1957 rating decision that severed service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received since the RO severed service 
connection for bilateral pes planus in July 1957 is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Bilateral pes planus was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2004).

A final decision cannot be reopened unless new and material 
evidence is presented.   Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.    Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Factual Background

Service medical records show that on a September 1942 report 
of physical examination for induction, it was noted that the 
veteran had third degree pes planus, which was non-
symptomatic.  The symptoms consisted of pain and a tired 
felling in the feet.

The service medical records do not contain any reports of 
treatment for pes planus.

In an October 1943 report of physical examination, performed 
prior to discharge, it was again noted that the veteran had 
third degree pes planus with first pronation symptomatic.

During a May 1945 VA examination, the veteran reported pain 
in his right foot upon prolonged weight bearing.  The 
pertinent diagnosis was third degree pes planus; right was 
symptomatic.  

In November 1945 it was reported that the veteran was 
scheduled to report to the United States Naval Hospital to 
determine the need for arch supports or modification of 
shoes.  

In May 1946, the veteran underwent an examination for VA.  He 
reported that while in service his feet bothered him and he 
was supplied with arch pads but they afforded him little 
relief.  The pertinent diagnosis was third degree pes planus, 
moderately symptomatic, cause undetermined but the veteran 
claimed that his it was aggravated during service.  

During a September 1946 VA examination, the veteran reported 
that since February of that year, he had obtained and used 
arch supports which were administered by the VA.  He 
complained of swelling and pain in his right foot and right 
arch.  The pertinent diagnosis was third degree bilateral pes 
planus that was symptomatic.  

In May 1947, the veteran presented for a VA examination.  He 
complained of pain in his right foot when walking.  The 
pertinent diagnosis was third degree bilateral pes planus, 
right symptomatic.

In June 1947, the RO granted service connection for pes 
planus as incurred in service, and evaluated the disability 
as 10 percent disabling.

In a rating decision dated in October 1956, the RO proposed 
to sever the veteran's 10 percent disability rating for pes 
planus.  The severance became effective via a rating decision 
dated in July 1957.  In that decision the RO determined that 
the veteran's pes planus was not incurred or aggravated 
during service in World War II, and that there was no 
evidence of aggravation of the pre-existing disability.  The 
veteran was notified of that decision.  He did not appeal, 
and it is now final.  38 U.S.C.A. § 7105 (West 2002).  

In an April 1970 private medical certificate the physician 
noted that the veteran had experienced pain in his right foot 
since 1967.  The diagnosis was pes planus of the right foot 
with secondary tenosynovitis of the tibialis posticus.  A 
private X-ray study of the veteran's right foot revealed pes 
planus and secondary tenosynovitis of the tibialis posticus.  

A March 1971 private discharge summary shows the veteran was 
admitted with complaints of pain in the right foot.  The 
discharge summary explained that the veteran had undergone a 
previous arthrodesis of the joints in the medial aspect of 
the foot extending from the first metatarsal to the talus.  
The final diagnoses were osteoarthritis of the right foot 
with foreign bodies and tendonitis of the tibialis posterior 
on the left.

In September 1971, the veteran presented for a VA 
examination.  The diagnosis was third degree pes planus.  

At his hearing in December 2001, the veteran testified that 
during service he was required to perform long hikes.  He 
experienced swelling in both his feet, and sought treatment, 
which was not documented.

During a June 2004 VA examination, the veteran reported that 
while he was serving in the engineer corps, he injured his 
right foot when heavy equipment fell on it.  He reported that 
since the day of that injury he had experienced constant pain 
and difficulty with walking.  

The veteran reported pain in his arches when weight bearing, 
which he described as shooting, and a dull ache when non-
weight bearing.  He also noted stiffness in his feet in the 
morning and after prolonged weight bearing.  He complained of 
lack of endurance and was unable to walk for more than one 
block.  He noted instability and reported that he often lost 
his balance and fell.  The diagnostic assessment was severe, 
rigid pes planus foot deformity of the right foot.  

The examiner noted that the condition was a result of surgery 
to treat a painful arthritic foot.  He opined that since 
there were no medical records documenting any injury to the 
right foot during military duty, he was unable to ascertain 
if the foot disorder was a result of an injury sustained 
during active duty.  In regards to the left foot, the 
diagnosis was rigid left first ray secondary to arthritic 
changes.  

The examiner noted that the disorder was a result of surgery 
to treat a painful arthritic foot.  The examiner repeated his 
previous assertion and again opined that since there were no 
medical records documenting any injury to the right foot 
during military duty, he was unable to ascertain if the foot 
disorder was a result of an injury sustained during active 
duty.  

An X-ray study of the feet performed in conjunction with the 
above VA examination, revealed bony fusion of the mid and 
hind foot of the right foot, bony fusion of the first 
metatarsal phalangeal (MTP) joints on the left with 
degenerative changes noted in the left foot, bilateral 
Achilles tendonopathy.


Analysis

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral pes planus

Because the veteran did not appeal the July 1957 rating 
decision, it is considered final.  38 U.S.C.A. § 7105 (West 
2002).  That rating action was a final decision on the issue 
of service connection.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.

The evidence submitted since the July 1957 rating decision 
includes an April 1970 private medical certificate, a March 
1971 private discharge summary, a September 1971 VA 
examination report, the veteran's December 2001 testimony, 
and a June 2004 VA examination report along with an X-ray 
study of the veteran's feet.

While much of this evidence is cumulative, the veteran's 
testimony provides new detail and evidence of aggravation in 
service.  Accordingly, the Board finds this evidence to be 
new and material evidence and the claim is reopened.


Entitlement to service connection for bilateral pes planus  

Because the Board is granting service connection, 
consideration of the reopened claim on the merits is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet App 384 
(1993).

Pes planus was noted on the examination when the veteran was 
accepted for service; therefore, the presumption of soundness 
is not for application.  38 U.S.C.A. § 1111 (West 2002).

The question then becomes whether the pre-existing pes planus 
was aggravated in service.  In this regard the examination 
for entrance into service showed that the disability was 
asymptomatic, while the examination for discharge from 
service showed that it had become symptomatic.

The veteran's testimony provides further support for the 
conclusion that pes planus became symptomatic in service.  
The examinations subsequent to service, and the veteran's 
testimony show that pes planus remained symptomatic.  Given 
the increase in disability during service, aggravation is 
presumed.  

There have been no findings that the increase was due to 
natural progression, and there is not clear and unmistakable 
evidence to rebut the presumption.  The Board must conclude 
that the pre-existing pes planus was aggravated in service, 
and that service connection is warranted for that disability.


ORDER

As new and material evidence has been received, the claim of 
service connection for bilateral pes planus is reopened.

Entitlement to service connection for bilateral pes planus, 
is granted.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


